DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/04/2022 has been entered.

Response to Arguments/Amendments
3.	With respect to Claim Rejections 35 U.S.C §103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 7, 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2020/0204680 A1) in view of Yang et al. (CN 109034368 A.)

	With respect to Claim 1, Prakash et al. disclose 
 	A method comprising: 
 	acquiring, by a processing system of a customer support system, a set of troubleshooting notes, wherein the set of troubleshooting notes is generated by a human customer support representative in response to a condition that is reported by a customer, and wherein the troubleshooting notes are written in natural language (Prakash et al. Fig. 1 element 118 User Equipment, elements 120 Customer Support Terminal and element 122 Trouble Tickets,); 
 	pre-processing, by the processing system, the set of troubleshooting notes using a natural language processing technique to generate a set of pre-processed troubleshooting notes (Prakash et al. [0008] a predictive customer care support framework may include a decision engine for receiving and preprocessing trouble tickets from a customer support terminal); 
 	generating, by the processing system, a plurality of predictions for the set of pre-processed troubleshooting notes, wherein each prediction of the plurality of predictions indicates a likelihood that a root cause of the condition is a different one of a plurality of predefined root causes, and wherein each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers (Prakash et al. [0025] Upon retrieving relevant data from one or more data sources, the decision engine 108 passes on the retrieved information to the analytical engine 106 for identifying a root cause for one or more network issues included in a trouble ticket 122. The analytical engine 106 can also implement a decision support tool and/or apply various machine learning techniques to identify a root cause . More specifically, the decision support tool can utilize a decision tree that comprises a predetermined set of questions. For example, each question can provide two options, “yes” or “no,” and each option can have sub-branches with the same “yes” or “no,” and so on until the process reaches its logical end, i.e., a root cause  of a network issue. Upon determining a root cause , the analytical engine 106 can retrieve a recommended solution for implementation from a solutions database 132. The solutions database 132 can include a table of solutions for each root cause . The analytical engine 106 can select the solutions based on one or more parameters. For example, the one or more parameters can include the likelihood of success of each solution and/or notes from previous customer support sessions for similar network issues); and 
	Prakash et al. fail to explicitly teach 
 	encoding, by the processing system, at least two of the plurality of predictions into a single vector which concatenates a plurality of bits, wherein each bit of the plurality of bits represents one prediction of the at least two of the plurality of predictions.  
	However, Yang et al. teach 
encoding, by the processing system, at least two of the plurality of predictions into a single vector which concatenates a plurality of bits (Yang, Step 4.4: coding conversion on the label of each sample in the time sequence data, obtaining the label vector y'i (i= 1, ..., N) for model learning. Note the vector expression denotes concatenation of multiple bits from 1 to N, as in a similar denotation in Step 5.2: dic = ((wordi, idxi) | i= 1, ..., P), wherein wordi is the vocabulary ordered in the ith bit. The examiner interprets “prediction of a root cause” or “prediction of a label” or “prediction” or “label” or “root cause” are used interchangeably in this field of endeavor of root cause analysis, as shown from the current application. Paragraph [0006] root cause labels & [0019], line 9-11: the label for a given cluster identifies the probable root cause of the problems associated with the sets of troubleshooting notes that are included in the cluster & [0031], lines 4-6: predict a likelihood of a respective root cause), wherein each bit of the plurality of bits (The examiner analyzes this in the above limitation.) represents one prediction of the at least two of the plurality of predictions (Step 3.3: label set Y = (yi | i= 1, ..., K), wherein yi is the description of the root fault type; K is the type of the root fault).
Prakash et al. and Yang et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device (Yang et al. (a) The purpose of the present invention...The DNN model constructed by the method can effectively identify and locate the root of the multiple fault of the complex device, providing a new solving method for the fault diagnosis field, and innovating the existing fault identification method.)

	With respect to Claim 2, Prakash et al. in view of Yang et al. teach 
wherein the plurality of predefined root causes includes at least one predefined root cause that is a combination of at least two root causes (Yang et al. Step 3.3: the label set Y= (yi| i=1, ..., , K) wherein yi is the description of the root fault type & step 10: multiple fault root identification).

 	With respect to Claim 3, Prakash et al. in view of Yang et al. teach
 	wherein each binary classifier of the plurality of binary classifiers comprises a supervised machine learning model that is trained to identify a respective one root cause of the plurality of predefined root causes (Prakash et al. [0035] The machine learning component 214 can comprise machine learning algorithms and trained machine learning models provided with the machine learning algorithms and training data. The machine learning algorithms can comprise Bayesian algorithm, a decision tree algorithm, a Support Vector Machine (SVM) algorithm, a Learning Vector Quantization (LVQ) algorithm, a K-Nearest Neighbors (KNN) algorithm, a Linear Discriminant Analysis (LDA) algorithm, and/or so forth. The training data can comprise network performance data or key performance indicator data, user equipment data, and/or so forth, [0020] The decision engine 108 can receive trouble tickets 122 from the customer support terminal 120. Each trouble ticket 122 corresponds to a subscriber and comprises ticket data. Without limitation, ticket data can include a subscriber's account information, which can be associated with a plurality of user equipment and a plurality of users. More specifically, the account information can include EID and/or ICCID corresponding to a user equipment, a subscriber's status, and/or so forth. Additionally, the ticket data can comprise details relating to network issues or other operational issues experienced by subscribers, the type of network issues experienced, and/or so forth. The decision engine 108 processes the ticket data using a decision support tool that can apply a tree-like graph (i.e., a decision tree) or a model of decisions and their possible outcomes. More specifically, the decision tree comprises one or more questions, wherein each question generally provides two options, each option having sub-branches with two more options, and so on until the process reaches its logical end. The binary nature of processing the ticket data allows the decision engine 108 to automatically identify the data sources to request relevant data from in order to resolve the trouble ticket 122.)

 	With respect to Claim 4, Prakash et al. in view of Yang et al. teach
 	wherein at least one binary classifier of the plurality of binary classifiers comprises a recurrent neural network (Yang page 2 Secondly, using the neural language network model to quantize the time sequence text, obtaining the time sequence vector of the fault case, using the long-short time memory (Long-Short Term Memory, LSTM) neural network to learn the multiple fault time sequence vector and obtain the time characteristic sequence of multiple faults.)

With respect to Claim 7, Prakash et al. in view of Yang et al. further discloses:
the single vector concatenates a plurality of outputs, and wherein each output of the plurality of outputs (Yang, Step 4.4: label vector & Step 4.5 combining the x "i (i= 1, ..., N) and y'i (i= 1, ..., N)) is generated by a respective one binary classifier of the plurality of binary classifiers, Prakash et al. [0025] Upon retrieving relevant data from one or more data sources, the decision engine 108 passes on the retrieved information to the analytical engine 106 for identifying a root cause for one or more network issues included in a trouble ticket 122. The analytical engine 106 can also implement a decision support tool and/or apply various machine learning techniques to identify a root cause . More specifically, the decision support tool can utilize a decision tree that comprises a predetermined set of questions. For example, each question can provide two options, “yes” or “no,” and each option can have sub-branches with the same “yes” or “no,” and so on until the process reaches its logical end, i.e., a root cause  of a network issue, [0020] The binary nature of processing the ticket data allows the decision engine 108 to automatically identify the data sources to request relevant data from in order to resolve the trouble ticket 122.)

 	With respect to Claim 14, Prakash et al. in view of Yang et al. teach
prior to the generating (step 4: pre-processing; step 5: generating the characteristic vector data; step 10: obtaining the diagnosis model. Note that below step 4.1 is a pre-processing step prior to step 5 or 10 which generates results), converting, by the processing system, the set of troubleshooting notes into a multiset of words (Step 4.1: performing word segmentation processing to the description information).

 	With respect to Claim 16, Prakash et al. in view of Yang et al. teach 
further comprising: 
prior to the generating (Yang et al.: “step 4: pre-processing” is before “step 5: generating the characteristic vector data” and “step 10: obtaining the diagnosis model”, mapping, by the processing system, a plurality of words appearing in the set of troubleshooting notes (page 4, Language embedding, line 14: in the corpus. This was done with … mapping),  to a vector of real numbers (page 4, Language embedding, line 4: vectorization of word occurrence). 
The examiner interprets that “vectorization of word occurrence” represents mapping words appearing to a vector of real numbers instead of a vector of conceptual symbols.

 	With respect to Claim 17, Prakash et al. in view of Yang et al. teach 
wherein the single vector indicates that at least two root causes of the plurality of predefined root causes (Yang et al. Claim 1, step 10, diagnosis model for multiple fault root identification) are likely (as analyzed in claim 1, Description of pictures, line 14: in FIG. 5, Y is the probability value of the category of the root failure) to have contributed to an occurrence of the condition.

 	With respect to Claim 18, Prakash et al. in view of Yang et al. teach 
further comprising: 
aggregating, by the processing system, the single vector with a plurality of additional vectors (Yang et al. Step 3.4: integrating to obtain the multiple fault time sequence data set Z = ((x ' i, yi) | i= 1, ..., N),
 	wherein each vector (Claims 1: multiple fault time sequence vector) of the plurality of additional vectors has been generated in a manner similar to the single vector for one additional set of troubleshooting notes of a plurality of additional troubleshooting notes (e.g. Claims 4, setting the ith (i= 1, ..., N) log record of the jth associated fault corresponding to the fault description information text is (ti, j, xi, j), wherein ti, j is the j-th associated fault occurrence time of the ith log record, xi, j is the description information of the j-th associated fault symptom recorded by the ith log; N is the number of the log. Note a similar manner to form each fault or log record component in each of the vectors in the multiple set (ti, j, xi, j).); 
and identifying, by the processing system, a plurality of most common root causes associated with conditions reported by customers over time (Claims 3: matching the symptom represented by multiple faults with the established expert inference rule).

 	With respect to Claim 19, Prakash et al. disclose 
 	A non-transitory computer-readable storage device storing a plurality of instructions which, when executed by a processing system of a customer support system (Prakash et al. Claim 1), cause the processing system to perform operations, the operations comprising: 
 	acquiring a set of troubleshooting notes, wherein the set of troubleshooting notes is generated by a human customer support representative in response to a condition that is reported by a customer, and wherein the troubleshooting notes are written in natural language (Prakash et al. Fig. 1 element 118 User Equipment, elements 120 Customer Support Terminal and element 122 Trouble Tickets); 
 	pre-processing the set of troubleshooting notes using a natural language processing technique to generate a set of pre-processed troubleshooting notes (Prakash et al. [0008] a predictive customer care support framework may include a decision engine for receiving and preprocessing trouble tickets from a customer support terminal); 
 	generating a plurality of predictions for the set of pre-processed troubleshooting notes, wherein each prediction of the plurality of predictions indicates a likelihood that a root cause of the condition is a different one of a plurality of predefined root causes, and wherein each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers (Prakash et al. [0025] Upon retrieving relevant data from one or more data sources, the decision engine 108 passes on the retrieved information to the analytical engine 106 for identifying a root cause for one or more network issues included in a trouble ticket 122. The analytical engine 106 can also implement a decision support tool and/or apply various machine learning techniques to identify a root cause . More specifically, the decision support tool can utilize a decision tree that comprises a predetermined set of questions. For example, each question can provide two options, “yes” or “no,” and each option can have sub-branches with the same “yes” or “no,” and so on until the process reaches its logical end, i.e., a root cause  of a network issue. Upon determining a root cause , the analytical engine 106 can retrieve a recommended solution for implementation from a solutions database 132. The solutions database 132 can include a table of solutions for each root cause . The analytical engine 106 can select the solutions based on one or more parameters. For example, the one or more parameters can include the likelihood of success of each solution and/or notes from previous customer support sessions for similar network issues); and
 	 encoding at least two of the plurality of predictions into a single vector which concatenates a plurality of bits, wherein each bit of the plurality of bits represents one prediction of the at least two of the plurality of predictions.)
Prakash et al. fail to explicitly teach
 	encoding at least two of the plurality of predictions into a single vector which concatenates a plurality of bits, wherein each bit of the plurality of bits represents one prediction of the at least two of the plurality of predictions.
  	However, Yang et al. teach 
encoding at least two of the plurality of predictions into a single vector which concatenates a plurality of bits (Yang, Step 4.4: coding conversion on the label of each sample in the time sequence data, obtaining the label vector y'i (i= 1, ..., N) for model learning. Note the vector expression denotes concatenation of multiple bits from 1 to N, as in a similar denotation in Step 5.2: dic = ((wordi, idxi) | i= 1, ..., P), wherein wordi is the vocabulary ordered in the ith bit. The examiner interprets “prediction of a root cause” or “prediction of a label” or “prediction” or “label” or “root cause” are used interchangeably in this field of endeavor of root cause analysis, as shown from the current application. Paragraph [0006] root cause labels & [0019], line 9-11: the label for a given cluster identifies the probable root cause of the problems associated with the sets of troubleshooting notes that are included in the cluster & [0031], lines 4-6: predict a likelihood of a respective root cause), wherein each bit of the plurality of bits (The examiner analyzes this in the above limitation.) represents one prediction of the at least two of the plurality of predictions (Step 3.3: label set Y = (yi | i= 1, ..., K), wherein yi is the description of the root fault type; K is the type of the root fault).
Prakash et al. and Yang et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device (Yang et al. (a) The purpose of the present invention...The DNN model constructed by the method can effectively identify and locate the root of the multiple fault of the complex device, providing a new solving method for the fault diagnosis field, and innovating the existing fault identification method.)

 	With respect to Claim 20, Prakash et al. disclose 
An apparatus comprising: 
 	a processing system of a customer support system(Prakash et al. Fig. 1 element 118 User Equipment, elements 120 Customer Support Terminal and element 122 Trouble Tickets); and 
 	a non-transitory computer-readable storage device storing a plurality of instructions which, when executed by the processing system of the customer support system (Prakash et al. (Prakash et al. Fig. 1 element 118 User Equipment, elements 120 Customer Support Terminal and element 122 Trouble Tickets, claim 1), cause the processing system to perform operations, the operations comprising: 
 	acquiring a set of troubleshooting notes, wherein the set of troubleshooting notes is generated by a human customer support representative in response to a condition that is reported by a customer, and wherein the troubleshooting notes are written in natural language (Prakash et al. Fig. 1 element 118 User Equipment, elements 120 Customer Support Terminal and element 122 Trouble Tickets); 
 	pre-processing the set of troubleshooting notes using a natural language processing technique to generate a set of pre-processed troubleshooting notes (Prakash et al. [0008] a predictive customer care support framework may include a decision engine for receiving and preprocessing trouble tickets from a customer support terminal); 
 	generating a plurality of predictions for the set of pre-processed troubleshooting notes, wherein each prediction of the plurality of predictions indicates a likelihood that a root cause of the condition is a different one of a plurality of predefined root causes, and wherein each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers (Prakash et al. [0025] Upon retrieving relevant data from one or more data sources, the decision engine 108 passes on the retrieved information to the analytical engine 106 for identifying a root cause for one or more network issues included in a trouble ticket 122. The analytical engine 106 can also implement a decision support tool and/or apply various machine learning techniques to identify a root cause . More specifically, the decision support tool can utilize a decision tree that comprises a predetermined set of questions. For example, each question can provide two options, “yes” or “no,” and each option can have sub-branches with the same “yes” or “no,” and so on until the process reaches its logical end, i.e., a root cause  of a network issue. Upon determining a root cause , the analytical engine 106 can retrieve a recommended solution for implementation from a solutions database 132. The solutions database 132 can include a table of solutions for each root cause . The analytical engine 106 can select the solutions based on one or more parameters. For example, the one or more parameters can include the likelihood of success of each solution and/or notes from previous customer support sessions for similar network issues); and 
	Prakash et al. fail to explicitly teach 
	encoding at least two of the plurality of predictions into a single vector which concatenates a plurality of bits, wherein each bit of the plurality of bits represents one prediction of the at least two of the plurality of predictions.  
 	However, Yang et al. teach 
encoding at least two of the plurality of predictions into a single vector which concatenates a plurality of bits (Yang, Step 4.4: coding conversion on the label of each sample in the time sequence data, obtaining the label vector y'i (i= 1, ..., N) for model learning. Note the vector expression denotes concatenation of multiple bits from 1 to N, as in a similar denotation in Step 5.2: dic = ((wordi, idxi) | i= 1, ..., P), wherein wordi is the vocabulary ordered in the ith bit. The examiner interprets “prediction of a root cause” or “prediction of a label” or “prediction” or “label” or “root cause” are used interchangeably in this field of endeavor of root cause analysis, as shown from the current application. Paragraph [0006] root cause labels & [0019], line 9-11: the label for a given cluster identifies the probable root cause of the problems associated with the sets of troubleshooting notes that are included in the cluster & [0031], lines 4-6: predict a likelihood of a respective root cause), wherein each bit of the plurality of bits (The examiner analyzes this in the above limitation.) represents one prediction of the at least two of the plurality of predictions (Step 3.3: label set Y = (yi | i= 1, ..., K), wherein yi is the description of the root fault type; K is the type of the root fault).
Prakash et al. and Yang et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device (Yang et al. (a) The purpose of the present invention...The DNN model constructed by the method can effectively identify and locate the root of the multiple fault of the complex device, providing a new solving method for the fault diagnosis field, and innovating the existing fault identification method.)

 	With respect to Claim 21, Prakash et al. in view of Yang et al. teach 
 wherein the pre-processing is performed prior to the generating and the encoding (Prakash et al. [0008] a predictive customer care support framework may include a decision engine for receiving and preprocessing trouble tickets from a customer support terminal, Prakash et al.  [0025] Upon retrieving relevant data from one or more data sources, the decision engine 108 passes on the retrieved information to the analytical engine 106 for identifying a root cause for one or more network issues included in a trouble ticket 122. The analytical engine 106 can also implement a decision support tool and/or apply various machine learning techniques to identify a root cause . More specifically, the decision support tool can utilize a decision tree that comprises a predetermined set of questions. For example, each question can provide two options, “yes” or “no,” and each option can have sub-branches with the same “yes” or “no,” and so on until the process reaches its logical end, i.e., a root cause  of a network issue. Upon determining a root cause , the analytical engine 106 can retrieve a recommended solution for implementation from a solutions database 132. The solutions database 132 can include a table of solutions for each root cause . The analytical engine 106 can select the solutions based on one or more parameters. For example, the one or more parameters can include the likelihood of success of each solution and/or notes from previous customer support sessions for similar network issues, Yang et al. Step 4.4: coding conversion on the label of each sample in the time sequence data, obtaining the label vector y'i (i= 1, ..., N) for model learning. Note the vector expression denotes concatenation of multiple bits from 1 to N, as in a similar denotation in Step 5.2: dic = ((wordi, idxi) | i= 1, ..., P), wherein wordi is the vocabulary ordered in the ith bit. The examiner interprets “prediction of a root cause” or “prediction of a label” or “prediction” or “label” or “root cause” are used interchangeably in this field of endeavor of root cause analysis, as shown from the current application. Paragraph [0006] root cause labels & [0019], line 9-11: the label for a given cluster identifies the probable root cause of the problems associated with the sets of troubleshooting notes that are included in the cluster & [0031], lines 4-6: predict a likelihood of a respective root cause), wherein each bit of the plurality of bits (The examiner analyzes this in the above limitation.) Step 3.3: label set Y = (yi | i= 1, ..., K), wherein yi is the description of the root fault type; K is the type of the root fault).

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2020/0204680 A1) in view of Yang et al. (CN 109034368 A) and Han et al. (US 2020/0401844 A1.)

 	With respect to Claim 5, Prakash et al. in view of Yang et al. teach all the limitations of Claim 3 upon which Claim 5 depends. Prakash et al. in view of Yang et al. fail to explicitly teach 
 	wherein at least one binary classifier of the plurality of binary classifiers comprises a bidirectional long short-term memory model.  
	However, Han et al. teach 
wherein at least one binary classifier of the plurality of binary classifiers comprises a bidirectional long short-term memory model (Han et al. [0024] In some embodiments, multi-binary classification unit 142 may include encoders to learn specific contextual information from the input text. As shown in FIG. 2, encoder layer 210 may be configured to learn the specific contextual information from S1, S2 . . . Sn. For example, multi- binary classification unit 142 may determine word/sentence representations by assigning a separate directional long short memory (BiLSTM) to each binary task and learn the specific contextual information of each binary task. In some embodiments, a bi-directional learning model may be used to generate the word/sentence representations. Bi- directional LSTM model is a type of recurrent neural network (RNN) and may process data sequentially and keep its hidden state through time. Unlike word/sentence vectors that contain meanings and features of the individual words/sentences, word/sentence representations additionally provide context information of the words/sentences, i.e., information of the entire sentence the words are in or information of the entire passage the sentences are in, [0025] By using a bi-directional model, multi-binary classification unit 142 may obtain word/sentence representations that contain rich “bi-directional” (forward and backward) context information of the words/sentences.) 
Prakash et al., Yang et al. and Han et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device, using teaching of the bidirectional long short memory as taught by Han et al. for the benefit of obtaining forward and backward context information of the words/sentences (Han et al. [0025] By using a bi-directional model, multi-binary classification unit 142 may obtain word/sentence representations that contain rich “bi-directional” (forward and backward) context information of the words/sentences.)

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2020/0204680 A1) in view of Yang et al. (CN 109034368 A) and Brown et al. (US 2004/0122785 A1.)

With respect to Claim 6, Prakash et al. in view of Yang et al. teach all the limitations of Claim 3 upon which Claim 6 depends. Prakash et al. in view of Yang et al. fail to explicitly teach 
 	wherein each binary classifier of the plurality of binary classifiers outputs a zero when the root cause is unlikely to be the respective one of the plurality of predefined root causes, and wherein the binary classifier outputs a one when the root cause is likely to be the respective one of the plurality of predefined root causes.  
	However, Brown et al. teach 
 	wherein each binary classifier of the plurality of binary classifiers outputs a zero when the root cause is unlikely to be the respective one of the plurality of predefined root causes, and wherein the binary classifier outputs a one when the root cause is likely to be the respective one of the plurality of predefined root causes (Brown et al. [0046] Preferably the nodes of the ACNN 10 neural networks 62, 64, 66, 68, and 70 are trained to produce output vectors that provide probability values indicating the likelihood that the Applet 8 is of a particular category. In certain implementations, each of the ACNN neural networks 62, 64, 66, 68, and 70 may produce a probability value between 0 and 100 indicating the likelihood that the Applet 8 is of a particular category type. In other implementations, the ACNN neural networks 62, 64, 66, 68, and 70 may produce output where only one of the values from one of the neural networks 62, 64, 66, 68, and 70 is one and the other values are zero, thereby indicating the most likely category type based on the input vector 60 values. The ACNN output vector 40 is fed into the Recurrent Neural Network Converter (RCCN) 36, [0046] Preferably the nodes of the ACNN 10 neural networks 62, 64, 66, 68, and 70 are trained to produce output vectors that provide probability values indicating the likelihood that the Applet 8 is of a particular category. In certain implementations, each of the ACNN neural networks 62, 64, 66, 68, and 70 may produce a probability value between 0 and 100 indicating the likelihood that the Applet 8 is of a particular category type. In other implementations, the ACNN neural networks 62, 64, 66, 68, and 70 may produce output where only one of the values from one of the neural networks 62, 64, 66, 68, and 70 is one and the other values are zero, thereby indicating the most likely category type based on the input vector 60 values. The ACNN output vector 40 is fed into the Recurrent Neural Network Converter (RCCN) 36.)
 Prakash et al., Yang et al. and Brown et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device, using teaching of outputting zero or one indicating the likelihood for root cause analysis as taught by Brown et al. for the benefit of avoiding the need for time consuming interpretation operation (Brown [0013] a mapping that avoids the need for time consuming interpretation operations).

8. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2020/0204680 A1) in view of Yang et al. (CN 109034368 A) and Ephrat et al. (US 2013/0054512 A1.)

With respect to Claim 9, Prakash et al. in view of Yang et al. teach all the limitations of Claim 1 upon which Claim 9 depends. Prakash et al. in view of Yang et al. fail to explicitly teach
 wherein the pre- processing comprises correcting a misspelling in the set of troubleshooting notes.  
However, Ephrat et al. teach 
wherein the pre- processing comprises correcting a misspelling in the set of troubleshooting notes (Ephrat et al. [0062] Negative outcome root-cause analyses. Root-cause-analysis on each negative outcome case or a significant near-miss may be incorporated for decision support. This analysis is used to identify the root cause for the failure in assuring that the best care possible was provided, [0088] Spell correction unit 300 identifies and corrects spelling and grammatical errors of input text data. Because of various reasons, typos and minor spelling mistakes can be abundant in free text data. This issue is especially prevalent in the medical context. While human readers quickly overcome these mistakes, spelling and grammatical errors pose a severe problem in automated text analysis processes, such as those described in the present disclosure. While common spelling correction devices may suggest a list of probable corrections, this practice is not feasible for a system that is intended to operate in the background of another application, such as foundation application 102. In the medical context, the spell correction unit 300 should not correct errors automatically when the probability for accuracy is not high (i.e., close to 100%). Spell correction unit 300 should avoid possible correction errors (i.e., false positives) to the greatest extent possible, as they may lead to inaccurate conclusions by users (e.g., medical staff) and/or decision support elements (e.g., decision support unit 112). If the probability for spell correction unit 300 accuracy is not close to 100%, the preferred response should be to avoid correction altogether (false negative), which allows elements of the contextual analysis system 100 to handle the spelling mistake at a later process (e.g., contextual analysis and subsequent user prompting) while avoiding a false positive correction.)
Prakash et al., Yang et al. and Ephrat et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device, using teaching the speech correction in the root cause analysis as taught by Ephrat et al. for the benefit of avoiding the false positive (Ephrat et al. [0088] Spell correction unit 300 identifies and corrects spelling and grammatical errors of input text data. Because of various reasons, typos and minor spelling mistakes can be abundant in free text data. This issue is especially prevalent in the medical context. While human readers quickly overcome these mistakes, spelling and grammatical errors pose a severe problem in automated text analysis processes, such as those described in the present disclosure. While common spelling correction devices may suggest a list of probable corrections, this practice is not feasible for a system that is intended to operate in the background of another application, such as foundation application 102. In the medical context, the spell correction unit 300 should not correct errors automatically when the probability for accuracy is not high (i.e., close to 100%). Spell correction unit 300 should avoid possible correction errors (i.e., false positives) to the greatest extent possible, as they may lead to inaccurate conclusions by users (e.g., medical staff) and/or decision support elements (e.g., decision support unit 112).

9. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2020/0204680 A1) in view of Yang et al. (CN 109034368 A) and Kushnir et al. (US 2015/0278823 A1.)

With respect to Claim 10, Prakash et al. in view of Yang et al. teach all the limitations of Claim 1 upon which Claim 10 depends. Prakash et al. in view of Yang et al. fail to explicitly teach
wherein the pre- processing comprises removing a stop word from the set of troubleshooting notes.  
However, Kushnir et al. teach 
wherein the pre- processing comprises removing a stop word from the set of troubleshooting notes (Kushnir et al. [0060] The pre-processing of trouble ticket information 601 by pre-processing process 602 to form pre-processed trouble ticket information 603 may include cleaning of trouble ticket information 601 (e.g., removal of punctuation marks, removal of stop-words, lower-casing of the text, or the like, as well as various combinations thereof), [0025] The device measurement information for a given CPD 112 may include any set of parameters suitable for use in evaluating a device problem associated with the given CPD 112 (e.g., performing root cause analysis of the device problem, classifying the device problem, or the like, as well as various combinations thereof). 
Prakash et al., Yang et al. and Kushnir et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device, using teaching of removing the stop word in the pre-processing process as taught by Kushnir et al. for the benefit of cleaning the trouble ticket information (Kushnir et al. [0060] The pre-processing of trouble ticket information 601 by pre-processing process 602 to form pre-processed trouble ticket information 603 may include cleaning of trouble ticket information 601 (e.g., removal of punctuation marks, removal of stop-words, lower-casing of the text, or the like, as well as various combinations thereof).)

10. 	Claims 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2020/0204680 A1) in view of Yang et al. (CN 109034368 A) and Sandor et al. (US 2017/0286396 A1.)

With respect to Claim 11, Prakash et al. in view of Yang et al. teach all the limitations of Claim 1 upon which Claim 11 depends. Prakash et al. in view of Yang et al. fail to explicitly teach
wherein the pre- processing comprises identifying domain-specific terminology in the set of troubleshooting notes.  
However, Sandor et al. teach
wherein the pre- processing comprises identifying domain-specific terminology in the set of troubleshooting notes (Sandor et al. [0060] The exemplary system and method are able to detect two main categories of issues in sentences: anomaly descriptions and information requests. The detection of anomaly descriptions allows directing the workflow towards troubleshooting, including the detection of a root cause, which leads to the choice of a corresponding solution from a solution database, [0062] In general, the terms in the vocabulary 70 are domain-specific terms. An exemplary method for extracting a set of domain terms from the data 28 uses topic modeling and TF-IDF jointly for finding the words which can be considered as domain specific terms.)
 Prakash et al., Yang et al. and Sandor et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device, using teaching of extracting the set of domain terms in the forum posts as taught by Sandor et al. for the benefit of detecting the root cause (Sandor et al. [0060] The exemplary system and method are able to detect two main categories of issues in sentences: anomaly descriptions and information requests. The detection of anomaly descriptions allows directing the workflow towards troubleshooting, including the detection of a root cause, which leads to the choice of a corresponding solution from a solution database, [0062] In general, the terms in the vocabulary 70 are domain-specific terms. An exemplary method for extracting a set of domain terms from the data 28 uses topic modeling and TF-IDF jointly for finding the words which can be considered as domain specific terms.)

With respect to Claim 15, Prakash et al. in view of Yang et al. teach all the limitations of Claim 1 upon which Claim 15 depends. Prakash et al. in view of Yang et al. fail to explicitly teach
 	further comprising: prior to the generating, computing, by the processing system, a term frequency-inverse document frequency statistic for the set of troubleshooting notes.  
	However, Sandor et al. teach 
 	further comprising: prior to the generating, computing, by the processing system, a term frequency-inverse document frequency statistic for the set of troubleshooting notes (Sandor et al. [0066] In parallel with extracting topics (associated with related words) the most relevant words are identified using TF-IDF. The basic principle is twofold: (1) if a word appears frequently in a document, then it is relevant (Term Frequency), and (2) but if a word appears in many documents, it is not a unique identifier (Inverse Document Frequency). At S204, therefore, the term frequency-inverse document frequency (TF-IDF) measure is computed to find the most relevant unigrams in the corpus, which are considered to be likely domain-specific terms. The list of unigrams may be sorted by TF-IDF score in descending order.)
 	Prakash et al., Yang et al. and Sandor et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device, using teaching of determining TF-IDF as taught by Sandor et al. for the benefit of identifying the domain terms in the corpus in order to detecting the root cause of the issues (Sandor et al. [0059] Further details of the system and method will now be provided. To provide illustrative examples, the sentences used are drawn from the domain of Apple products, covering laptops, tablet computers, phones, memory storage devices, and the like. However, it is to be appreciated that the system and method are also applicable to other domains, such as household appliances, healthcare, and the like, [0060] The exemplary system and method are able to detect two main categories of issues in sentences: anomaly descriptions and information requests. The detection of anomaly descriptions allows directing the workflow towards troubleshooting, including the detection of a root cause, which leads to the choice of a corresponding solution from a solution database. There may be several types of information request, for example, at least one or at least two of how-to, property, and explanation categories. The detection of various types of information request sentences helps to find dedicated knowledge bases that provide the answers.)

11. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2020/0204680 A1) in view of Yang et al. (CN 109034368 A) and Thomsen (US 2010/0169758 A1.)

With respect to Claim 12, Prakash et al. in view of Yang et al. teach all the limitations of Claim 1 upon which Claim 12 depends. Prakash et al. in view of Yang et al. fail to explicitly teach
 	wherein the pre- processing comprises spelling out a number that is indicated in numeric form in the set of troubleshooting notes.  
	However, Thomsen teaches 
 	wherein the pre- processing comprises spelling out a number that is indicated in numeric form in the set of troubleshooting notes (Thomsen [0074] Word: A term comprised of letters. Note that numeric information can be conveyed by words as, for example, when numbers are spell out.)
 	Prakash et al., Yang et al. and Thomsen are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device, using teach of spell out the number as taught by Thomsen for the benefit of facilitating providing numerous high-value services including monitoring/correction of data (Thomsen [0004] 1) Monitoring/correction of data, metadata and formula quality problems.)

12. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2020/0204680 A1) in view of Yang et al. (CN 109034368 A) and Sun et al. (US 2020/0104774 A1.)

With respect to Claim 13, Prakash et al. in view of Yang et al. teach all the limitations of Claim 1 upon which Claim 13 depends. Prakash et al. in view of Yang et al. fail to explicitly teach
 	wherein the pre- processing comprises lemmatizing an inflected form of a word appearing in the set of troubleshooting notes. 
	However, Sun et al. teach 
 	wherein the pre- processing comprises lemmatizing an inflected form of a word appearing in the set of troubleshooting notes (Sun et al. [0019] One or more embodiments of the present invention utilize PBA, machine learning and IT technical issue detection to automatically and systematically analyze the IT service data from a volume prospective, to detect technical issues, and to assist in root-cause analysis for technology service systems, [0056] In accordance with one or more embodiments of the present invention, the KPIs are known in advance and the pre-processing module 422 uses text analytics and natural language processing techniques to remove stopwords, perform lemmatization, case standardization and/or extract keywords related to the known KPIs from each ticket to generate individual KPI data points. In addition, text analytics may be used to classify a KPI into one or more dimensions (e.g., data point reflects a particular geographic region or a particular subset of products.)
 	Prakash et al., Yang et al. and Sun et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a root cause included in a trouble ticket as taught by Prakash et al., using teaching of DNN (Deep Neural Network) model as taught by Yang et al. for the benefit of identifying and locating the root of the multiple fault of the complex device, using teaching of performing lemmatization as taught by Sun et al. for the benefit of generating individual KPI (Key Performance Indicators) in assist in root-cause analysis (Sun et al. [0019] One or more embodiments of the present invention utilize PBA, machine learning and IT technical issue detection to automatically and systematically analyze the IT service data from a volume prospective, to detect technical issues, and to assist in root-cause analysis for technology service systems, [0056] In accordance with one or more embodiments of the present invention, the KPIs are known in advance and the pre-processing module 422 uses text analytics and natural language processing techniques to remove stopwords, perform lemmatization, case standardization and/or extract keywords related to the known KPIs from each ticket to generate individual KPI data points. In addition, text analytics may be used to classify a KPI into one or more dimensions (e.g., data point reflects a particular geographic region or a particular subset of products.)

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Savir et al. (US 2020/0242623 A1.) In this reference, Savir et al. discloses techniques for  aggregating multiple related customer support issues provide a tool that automatically recommends a root cause analysis for customer a service tickets under investigation. In some embodiments, related customer support issues are considered related when the customer support issues have the same or related root causes. By leveraging data mining, information retrieval and/or machine learning approaches, the disclosed techniques identify similar past and/or contemporaneous tickets. In this manner, a number of distinct new tickets to be processed is reduced. In some embodiments, multiple related tickets are collapsed into a single ticket or identified as a related set of tickets that includes a description of the issue.
b.	Gomes Pereira et al. (US 2019/0347148 A1.) In this reference, Gomes Pereira et al. performs root cause analysis using the classification model and identifies root causes of experienced technical issues experienced by the multiple systems. The root cause analysis uses the classification model to extract relevant information, of the collected information, about the experienced technical issues  and determine the root causes of the experienced technical issues  based on correlations to prior-identified technical issues. Based on identifying the root causes of the experienced technical issues, the process provides suggested corrective actions to perform against at least one system, of the multiple systems, to which the experienced technical issues relate. 
c. 	Dwivedi et al. (US 2020/0192686 A1.) In this reference, Dwivedi performs coordinating and synchronizing client-facing support services with the activities and responses from one or more technical teams assigned to address a client issue. In certain implementations, this may allow an agent or customer approach to use a single reference identifier (such as a case or matter number) to access information or updates from technical teams that do not typically employ such a number for their own tracking purposes. In this manner, relevant information to a client issue may be accessed from all involved technical teams at the agent level as well as allowing the technical teams themselves to readily see activity by other teams.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655